Citation Nr: 1418184	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hearing loss.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lung condition, to include as due to exposure to Agent Orange and contaminated water at Camp Lejeune.  

4.  Entitlement to service connection for stage 3 kidney disease, to include as due to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The record was held open for 30 days after the hearing to allow the Veteran an opportunity to submit additional evidence. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1   (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, service connection for a lung condition and service connection for stage 3 kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

For the entire initial rating period, the Veteran had no worse than Level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, an April 2010 letter addressed the notice elements for a service connection claim.  Because the appeal stems from the Veteran's disagreement with the initial ratings following the grant of service connection for hearing loss, no additional notice is required.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court or Veterans Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded a VA examinations for hearing loss in June 2010.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in March 2013.  At that hearing, testimony was presented on the issue of an increased evaluation for hearing loss.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Initial Rating for Hearing Loss

A September 2010 rating decision granted service connection for hearing loss and assigned a non-compensable (zero percent) rating from April 2010.  The Veteran seeks a higher initial rating for hearing loss.  

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86 , the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz  is 30 decibels or less and the threshold at 2000 Hertz  is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).  The Board finds that the criteria of 38 C.F.R. § 4.86 are not met in this case.

The Veteran had a VA examination in June 2010.  Audiological testing obtained the following puretone thresholds, in decibels:


      HERTZ




1000
2000
3000
4000
LEFT
25
40
45
55
RIGHT
30
35
35
45

Average puretone thresholds were 41.25 for the left ear and 36.25 for the right ear.  Speech recognition scores were 94 percent for the right ear and 96 percent for the left ear.  

Using Table VI, a numeric designation of I is obtained for both ears.  Table VII provides that a non-compensable evaluation is warranted for those numeric designations.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The June 2010 VA examiner indicated that the Veteran reported difficulty understanding speech, even with amplification.   

In this regard, the Veteran has indicated that he has difficulty hearing and argues that he is therefore entitled to a higher rating.  He is competent to describe his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate a degree of functional difficulty due to demonstrable hearing loss, even in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak, supra. Therefore, while the Board has taken the Veteran's competent lay statements into consideration, his described symptomatology does not alter the Board's rating assignments. 

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. at 349.  Thus, based on the above audiometric findings, a compensable disability evaluation for bilateral hearing loss is not warranted.  Id.  As the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the impairment due to hearing loss is adequately contemplated by the rating schedule.  The schedular rating criteria for hearing loss contemplate ratings based on all levels of hearing loss, including exceptional patterns, which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing. 

Consequently, the Board finds that the schedular rating criteria are adequate to rate the Veteran's hearing loss disability, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for hearing loss is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD as a result of combat stressors during service in Vietnam.

The Veteran had a VA examination in June 2010.  The VA examiner stated that the Veteran failed to meet the criteria for a PTSD diagnosis, but the examiner did not explain the finding.  The examiner diagnosed dysthymia and opined that dysthymia was not related to service.  

Treatment records from the Brockton VA reflect that, while the Veteran does not have a confirmed diagnosis of PTSD, there are multiple diagnoses of "rule out PTSD."  The records reflect that the Veteran has also been diagnosed with "rule out major depressive disorder" and has also reported symptoms of depression and anxiety.  
 
In light of the diagnoses of "rule out PTSD" and the reported symptoms of depression and anxiety, the Board finds that another VA examination is required to clarify whether a current acquired psychiatric disorder is related to service.   


Service Connection for Lung Condition and Kidney Disease 

In an April 2010 written statement, the Veteran asserted that the lung condition he developed was related to Agent Orange exposure.  The Veteran's exposure to Agent Orange is presumed, based upon his service in Vietnam during the Vietnam era.

The Veteran asserts that a kidney condition may be related to exposure to contaminated drinking water at Camp Lejeune.

Personnel records confirm that the Veteran served at Camp Lejeune.  Recent VBA Fast Letter No. 11-03 (Jan. 11, 2011) provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent Training Letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  While this Training Letter also includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.  In any case both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of these claims has been centralized at the Louisville, Kentucky, Regional Office with tracking measures initiated.  Thus, in accordance with these directives, and as the evidence of record is insufficient to decide the claims, the AMC should ensure that proper handling of this case is instituted in accordance with the above guidance.

The Veteran has not been afforded VA examinations for his claimed lung and kidney disabilities.  When examinations are requested, it should be kept in mind that Camp Lejeune contaminated water claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO must provide them with the Appendices to VBA Training Letter 11-03.  This information replaces the Camp Lejeune "Fact Sheet" intended for VA examiners found in Training Letter 10-03.  Given the Veteran's contentions as well as the post-service evidence of treatment for lung and kidney disabilities, the Board finds that VA examinations are necessary to ascertain whether current lung and kidney disabilities are related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letter 11-03 (January 11, 2011), ensure that the Veteran's case which includes claims for disabilities due to exposure to contaminated water at Camp Lejeune is routed to the appropriate Agency of Original Jurisdiction (Louisville, Kentucky VARO).  

2.  Schedule the Veteran for an appropriate VA examination to determine whether any current acquired psychiatric disability is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.   

The examiner must also offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of combat stressors in service.

If the examiner determines that the evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed acquired psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Request from the Veteran information about his time spent at Camp Lejeune, including his housing location, how much time he spent on and off base, and his work duty location(s).

4.  Determine how long the Veteran served at Camp Lejeune and whether he lived on or off base. 

5.  Then, schedule the Veteran for a VA examination to ascertain the etiology of a current lung disability.  Importantly, the examiner must be provided with the claims file, a copy of this remand, and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.

The VA examiner should identify all current lung diagnoses.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to herbicides in Vietnam or contaminated water at Camp Lejeune, North Carolina.  Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and should explain why it is not feasible to provide a medical opinion.

6.  Schedule the Veteran for a VA examination to ascertain the etiology of a current kidney disability.  Importantly, the examiner must be provided with the claims file, a copy of this remand, and a copy of VBA Fast Letter/Training Letter 11-03 with the 4 appendices, for review in conjunction with the examination.   

The VA examiner should identify any current kidney diagnoses.  The examiner should provide an opinion as to whether a current kidney disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to contaminated water at Camp Lejeune, North Carolina.  

In providing the opinion, the examiner should also consider the complaints of frequency and dysuria, which were noted during service in August 1966.  Information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base, should be considered. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she should so state and should explain why it is not feasible to provide a medical opinion.

7.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  After the requested actions are completed, the supplemental opinions should be reviewed to ensure complete compliance with the directives of this remand.   

8.  Thereafter, the claims should be readjudicated.  If the claims remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow them an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


